EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Kirk on 8/31/2022.

2.  Claims 8 and 10 have been amended as follows:

Claim 8. The device according to claim 3, wherein the bottom structure of at least one well - either arranged in the compartment structure or in the base structure - has an
elliptic or circular pit (10) arranged concentrically to the well.


Claim 10. The device according to claim 3, wherein the compartment structure
or the base structure comprises at least one reservoir (12) fluidically connecting to at least one
well by means of a conduit.


REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 17 have been amended to recite, inter alia, “…the relief structure comprises an overflow preventing edge that extends upwardly from the lower surface that at least partially defines the at least one space..” This limitation is not taught in any of the references cited in the prior art rejections. Moreover, it is the Examiner’s opinion that it would not have been prima facie obvious for the relief structure to comprise an overflow preventing edge, as set forth above. In addition, the objection to the Drawings is withdrawn in view of the replacement drawings of Figs. 2A and 2B filed 9/2/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632